  Case 1:17-cr-00548-PAC Document 254 Filed 01/16/20 Page 1 of 1




                                         January 16, 2020

By ECF

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

    As part of the government’s 3500 production, we received Bates
No. 3513-501, which describes a computer drive whose contents have been
produced to us in various formats. However, none of these formats permit us
to adequately search and analyze the contents of the drive. We require
additional information: specifically, the contents of the drive referenced as “1
TB Western Digital HOD, s/n WD-WCATRC436356.”

    Since November 2019, the defense, including our technical support
assistant Jason Fischer, has repeatedly asked the government for this
information. We respectfully seek the Court’s assistance and ask that the
government be directed to provide the requested information to Mr. Fischer
immediately.

                                     Respectfully submitted,
                                     _/s/____________________
                                     Edward S. Zas
                                     __/s/_____________________
                                     Sabrina P. Shroff

cc: All Counsel of Record (by ECF)
